Title: To Thomas Jefferson from George Harmer, 25 January 1781
From: Harmer, George
To: Jefferson, Thomas



His Excellency the Governor, and CouncilGentlemen
Richmond January 25. 1781

Permit me to return you my most sincere thanks for your past favors, and believe me much concerned that I should have occasion to make any further application to you at this time: but as I am informed by my friends, that I could reclaim many of my Negroes on application to the parties who have purchased them, for which purpose it will require a considerable Sum: (I suppose not less than One hundred thousand pounds to regain One half of the number at the price they were sold for) and as it is not in my power to advance any part of the said sum, without your additional kindness, may I presume to hope you will please to add another obligation to those already conferred on, Gentlemen, Yr Most dutiful & Most Humble Servant,

Geo. Harmer

